Name: Council Regulation (EEC) No 1744/92 of 30 June 1992 amending Regulation (EEC) No 1008/86 laying down detailed rules for production refunds applicable to potato starch
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 9 COUNCIL REGULATION (EEC) No 1744 / 92 of 30 June 1992 amending Regulation (EEC) No 1008 / 86 laying down detailed rules for production refunds applicable to potato starch THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1 975 on the common organization of the market in cereals ('), and in particular Article 11a (2 ) thereof, Having regard to the proposal from the Commission ( 2 ), Whereas , in view of the special situation in the potato-starch sector , Regulation (EEC) No 2727 /75 makes provision for taking whatever measures may be necessary in that sector ; Whereas Regulation (EEC) No 1008 / 86 ( 3 ), provides for the payment of a premium to potato-starch producers for the 1990 / 91 and 1991 / 92 marketing year ; Whereas the specific constraints , in particular of a structural nature , affecting the potato-starch industry justify the maintenance for the 1992 / 93 marketing year of a corrective provision in favour of that industry , providing for the payment of a suitable special premium ; Whereas the grant of that premium to the potato-starch industry must be subject to the payment of the minimum price to the potato producers , HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1008 / 86 is hereby replaced by the following: 'Article 2 For the 1 992/ 93 marketing year , theMember States shall pay producers of potato starch a premium of ECU 18,67 per tonne of potato starch produced . The premium shall be granted on condition that the potato-starch manufacturer has paid the potato producer the minimum price laid down in Article 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . As last amended by Regulation (EEC ) No 1738 / 92 (see page 1 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 13 . ( 3 ) OJ No L 94 , 9 . 4 . 1986 , p. 5 . As last amended by Regulation (EEC) No 1350 / 90 (OJ No L 134 , 28 . 5 . 1990 , p. 15 ).